Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 10, 18, and 21 are objected to because of the following informalities: 
Claim 10: for consistency, “the sleeve” should read “the release wire sleeve”.
Claim 18: in line 2, “a proximal section” should read “the proximal section” as it has been previously recited (see claim 1). 
Claim 21: “though entire” should read “through an entire”
Claim 21: “the graft body lumen” should read “a lumen of the tubular graft body” as this is its first recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 includes “said releasable belt” in line 11 which lacks proper antecedent basis. It is unclear whether “said releasable belt” is referring back to the “at least one releasable belt” recited in line 7, the “at least one releasable belt” recited in line 10, one particular releasable belt of the “at least one releasable belt” recited in line 7, or one particular belt of the “at least one releasable belt” recited in line 10. Clarification is required. For the purpose of claim interpretation, lines 10-11 of claim 8 are being treated as though they read “…secure the at least one releasable belt while said at least one releasable belt…”.  For the same reasons as above, “said releasable belt” in claim 12 lacks proper antecedent basis. For the purpose of claim interpretation, “said releasable belt” in claim 12 is being treated as though it reads “said at least one releasable belt”. Claims 9-22 are indefinite by virtue of their dependence from claim 8.
Claim 16 includes “the self-expanding member” which lacks antecedent basis. For the purposes of claim interpretation, “the self-expanding member” is being treated as though it reads “the endoluminal prosthesis”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chobotov et al. (US 2004/0138734). Chobotov discloses a system for delivery of an endoluminal prosthesis comprising an elongate shaft (e.g., 207 and 17) with sufficient column strength for percutaneous advancement within a patient’s body lumen (see fig. 9), the elongate shaft including a proximal section and a lumen (e.g., 34) extending therein, an endoluminal prosthesis  (11) disposed on the proximal section of the elongate shaft (see fig. 10), the prosthesis comprising a tubular body portion (283; fig. 12) defining a body lumen (lumen inside 283; see figs. 12, 13) extending therein, at least one releasable belt (e.g., 21, 22) disposed on the endoluminal prosthesis and configured to releasably constrain at least a portion of said endoluminal prosthesis, at least one elongate release member (e.g., 24, 25) in communication with a distal end of the elongate shaft and including a proximal section configured to releasably secure the at least one releasable belt (e.g., 21, 22; see 35 USC 112 2nd par. rejection above)) while the at least one releasable belt is in a configuration that constrains at least a portion of the endoluminal prosthesis, and an elongate release wire sleeve (211; fig. 12,13, noting a wire 285 is held therein) disposed within and extending through at least a portion of the prosthesis body lumen (lumen of 283).  (In the instant application, the term “proximal” refers to a location that is disposed away from an operator who is using the catheter as per page 25 of the spec. as filed 2/12/2021).
Regarding claims 9 and 10, the elongate shaft is considered element (53) for claims 9 and 10, the prosthesis being disposed on (e.g., the inside of) the proximal section of the shaft (53) (see fig. 1).  The release wire sleeve (211) is disposed within and extending through at least a portion of the elongate shaft lumen.  The sleeve extends from a distal section to the proximal section of the elongate shaft, wherein the proximal section can be considered to extend from 213 (see fig. 6a) to the proximal-most end of the shaft.
Regarding claim 11, the system comprises a plurality of belts (21,22) configured to releasably constrain the prosthesis. 
Regarding claim 12, the system comprises a plurality of release members (24, 25) configured to releasably secure at least one respective releasable belt (21, 22) while the belt constrains at least a portion of the endoluminal prosthesis.
Regarding claim 13, the system comprises a separate lumen for each of the release members (see fig. 2; lumen in 223 receives release member 24 and lumen in 224 receives release member 25).
Regarding claim 14, the prosthesis comprises a self-expanding member (31) secured to the proximal end of the tubular body portion (283) (see fig. 12, noting that member 31 is secured to the entire tubular body portion by their common connection to 205). 
Regarding claim 15, a releasable belt (23) is disposed on the prosthesis and configured to releasably constrain a portion of the self-expanding member (see fig. 10, 11, and 12).
Regarding claim 16, the plurality of releasable belts are disposed on the endoluminal prosthesis and configured to releasably constrain portions of the endoluminal prosthesis (11) (see 35 USC 112 2nd par. rejections above). 
Regarding claim 17, the at least one elongate release member comprises an elongate release wire (abstract; [0089]).
Regarding claim 18, the elongate shaft (207,17) comprises an elongate multi-lumen member extending from a distal section of the elongate shaft to a proximal section of the elongate shaft, the multi-lumen member comprising a guidewire lumen (34) and a lumen (defined by sealing compound 213) within which the release wire sleeve (211) is disposed (see fig. 2). The lumen recited in line 3 of claim 8 is now considered the lumen housing tubular guide (223) for example (see fig. 2). 
Regarding claim 19, the system comprises a retractable outer sheath (53) disposed over the elongate release wire sleeve (211) and removably covering the prosthesis in a constrained configuration.
Claim(s) 8-17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nadal (US 6,302,891). Nadal discloses a system for delivery of an endoluminal prosthesis comprising an elongate shaft (54) with sufficient column strength for percutaneous advancement within a patient’s body lumen (figs. 6,7), the elongate shaft including a proximal section and a lumen (see fig.8,9) extending therein, an endoluminal prosthesis (30) disposed on the proximal section of the elongate shaft (see fig. 10), the prosthesis comprising a tubular body portion (consider any tubular portion of 30, e.g., 33a) defining a body lumen (lumen inside that portion) extending therein, at least one releasable belt (e.g., 65a-d) disposed on the endoluminal prosthesis and configured to releasably constrain at least a portion of said endoluminal prosthesis, at least one elongate release member (67) in communication with a distal end of the elongate shaft and including a proximal section configured to releasably secure at least one releasable belt (e.g., 65d) while the at least one releasable belt (65d) is in a configuration that constrains at least a portion of the endoluminal prosthesis, and an elongate release wire sleeve (56, noting 67 passes within 56 according to col. 6, ll. 47-54) disposed within and extending through at least a portion of the prosthesis body lumen.  
Regarding claims 9 and 10, the release wire sleeve (56) is disposed within and extending through at least a portion of the elongate shaft (54) lumen.  The sleeve extends from a distal section to the proximal section of the elongate shaft (see fig. 8)
Regarding claim 11, the system comprises a plurality of belts (65a-d) configured to releasably constrain the prosthesis. 
Regarding claim 12, the system comprises a plurality of release members (67 and 69) configured to releasably secure at least one respective releasable belt (65d) while the belt constrains at least a portion of the endoluminal prosthesis.
Regarding claim 13, the system comprises a separate lumen for each of the release members (67 passes in lumen of 56 while 69 passes within lumen of 54).
Regarding claim 14, the prosthesis comprises a self-expanding member (31) secured to the proximal end of the tubular body portion (33a) (see fig. 10)
Regarding claim 15, a releasable belt (69) is disposed on the prosthesis and configured to releasably constrain a portion of the self-expanding member (see fig. 10).
Regarding claim 16, the plurality of releasable belts (65a-d) are disposed on the endoluminal prosthesis and configured to releasably constrain portions of the endoluminal prosthesis (30) (see 35 USC 112 2nd par. rejections above). 
Regarding claim 17, the at least one elongate release member (67) comprises an elongate release wire, noting that the term “wire” is being given its broadest reasonable interpretation of a thin, elongated filament, and is not considered to be limited to any particular material.
Regarding claim 19, the system comprises a retractable outer sheath (52) disposed over the elongate release wire sleeve and removably covering the prosthesis in a constrained configuration (fig. 10).
Regarding claim 20, the prosthesis comprises a tubular graft body (sleeve 33).
Regarding claim 21, at least one release wire sleeve (e.g., 56) is disposed within and extends through an entire length of the lumen of the tubular graft body (33) (see figs. 8-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chobotov in view of Healy et al. (US 6,613,075). Chobotov discloses the invention substantially as stated above in more detail, including an elongate release wire sleeve (211), but fails to expressly disclose that the release wire sleeve comprises a low friction material. 
Healy discloses providing a lubricious coating on the luminal surface of a sleeve (col. 8, ll. 1-8). As is very well known in the art, such a lubricious coating facilitates sliding of a wire within the lumen of the sleeve by reducing the wire movement frictional force. Healy discloses that the lubricious coating material may be PTFE. It would have been obvious to one skilled in the art to have modified the prior art of Chobotov to include a lubricious coating on the luminal surface of the release wire sleeve such that the release wire sleeve comprises a low friction material such as PTFE, in view of the teachings of Healy, in order to facilitate sliding movement of wire (285) of Chobotov within the release wire sleeve (211) (see fig. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/7/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771